Per Curiam. Appellant’s court-appointed attorney has filed a motion asking for an attorney’s fee for services rendered in the appeal of the above matter and we allow the sum of $400.00. The decision in this case was rendered on November 4, 1981, and the motion for attorney’s fee was not filed until January 8,1982. It has been necessary for the court to find the briefs and review this matter in order to determine the fee. In the future, motions for attorney’s fee should be filed in this court in time for them to be considered at the time the case is considered on its merits.